       1:18-cv-01101-SEM-TSH # 59             Page 1 of 6                                             E-FILED
                                                                        Tuesday, 02 July, 2019 11:11:31 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

Kelli Andrews,                                       )
                                                     )
                        Plaintiff,                   )
                                                     )
       v.                                            )      No. 18-1101-SEM-TSH
                                                     )
Bruce Rauner, et al.,                                )
                                                     )
                                                     )
                        Defendants.                  )

              APPEAL OF MAGISTRATE JUDGE’S JUNE 18, 2019 ORDER

       Defendants, John Baldwin, Rob Jeffreys (in his official capacity), J.B. Pritzker (in his

official capacity), Bruce Rauner, Dr. Jeff Sim, Illinois Department of Corrections, and State of

Illinois, by their attorney, Kwame Raoul, Attorney General for the State of Illinois, pursuant to

Federal Rule of Civil Procedure 72(a) and Local Rule 72.2(A), respectfully appeal Magistrate

Judge Schanzle-Haskins’s June 18, 2019 Order (doc. 58). In support thereof Defendants provide

the following memorandum of law:

                                          Introduction

       Plaintiff—the purported administrator of the estate of Tiffany Rusher—filed this lawsuit

alleging, generally, that Ms. Rusher received inadequate mental health services while in the

custody of the Illinois Department of Corrections at Logan Correctional Center from March 2013

until May 2016. Following exchanges of discovery, Plaintiff filed a motion to compel seeking a

court order requiring Defendants to provide certain responses to discovery requests. (Doc. 50).

Plaintiff’s Motion was opposed by Defendants. (Doc. 55). On June 18, 2019, Magistrate Judge

Schanzle-Haskins issued an order granting, in part, and denying, in part, Plaintiff’s Motion. (Doc.

58). Defendants now appeal to the District Judge to modify Magistrate Judge Schanzle-Haskins’s



                                                                                                  1
        1:18-cv-01101-SEM-TSH # 59                  Page 2 of 6



June 18, 2019 Order concerning the scope of Defendants’ supplemental responses to All

Defendants Requests1 5, 21, 22, and 25. For the reasons that follow, the District Judge should grant

Defendants’ appeal and modify Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order.

                                              Legal Standard

        When a pretrial matter not dispositive of a party's claim or defense is referred to a

magistrate judge to hear and decide, the magistrate judge must promptly conduct the required

proceedings and, when appropriate, issue a written order stating the decision. A party may serve

and file objections to the order within 14 days after being served with a copy. A party may not

assign as error a defect in the order not timely objected to. The district judge in the case must

consider timely objections and modify or set aside any part of the order that is clearly erroneous

or is contrary to law. Fed. R. Civ. P. 72(a).

                                                 Argument

        Defendants respectfully appeal Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order

as it concerns All Defendants Requests 5, 21, 22, and 25. All Defendants Requests 5, 21, 22, and

25, concern the production of communications and documents concerning Tiffany Rusher,

discharge planning for Tiffany Rusher, IDOC’s contract with Wexford Health Sources, Inc., for

mental health services at Logan Correctional Center, and the provision of hospital level mental

health care to offenders in the custody of the IDOC, respectively. Defendants objected to these

requests as they are unduly burdensome and overbroad in time and scope; for the sake judicial

economy, Defendants hereby incorporate their arguments in their response to Plaintiff’s motion to

compel (doc. 55). Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order concerning these


1
  Magistrate Judge Schanzle-Haskins used the term “All Defendants Requests” to refer to Plaintiff’s requests for
production of documents on December 6, 2018, which were directed to all defendants—as opposed to Plaintiff’s
December 5, 2018 requests for production of documents which only directed to John Baldwin in his, then, official
capacity. Defendants maintain Magistrate Judge Schanzle-Haskins’s references.

                                                                                                              2
       1:18-cv-01101-SEM-TSH # 59             Page 3 of 6



requests is clearly erroneous and contrary to law because the requests as modified and ordered by

Magistrate Judge Schanzle-Haskins are still unduly burdensome and overbroad in time and scope.

Specifically, Magistrate Judge Schanzle-Haskins ordered Defendants to produce communications

and documents from the following agencies, offices, and entities: “the office of the Governor of

Illinois, including all staff in that office; the offices of Defendants Baldwin and Sim including all

direct reports and support staff of Baldwin, Sim, and their direct reports; Logan [Correctional

Center]; and McFarland Mental Health Center (McFarland) operated by the Department of Human

Services.” The Court limited the timeframe for these searches based on the specific request but the

timeframe for All Defendants Request 5 is March 1, 2013, to May 31, 2016. Based on Defendants’

understanding of Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order, Defendants are to

search for communications or documents for all persons employed by the Office of the Governor

of Illinois, Logan Correctional Center, McFarland Mental Health Center, the Offices of the

Director of the Illinois Department of Corrections and Dr. Sim, including all direct reports and

support staff, and the direct reports of the Director of the Illinois Department of Corrections and

Dr. Sim, for the timeframes set forth in the June 18, 2019 Order.

       Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order, as written, imposes an immense

burden on Defendants and is well outside the scope of discovery. To comply with Magistrate Judge

Schanzle-Haskins’s June 18, 2019 Order as it concerns email electronically stored information for

All Defendants Request 5, Defendants would need to identify every staff member that worked at

Logan Correctional Center from March 1, 2013, to May 31, 2016, and then identify which of these

staff members had email addresses. On information and belief, Logan Correctional Center has

approximately 500 employees. Even limiting this particular request to Logan Correctional Center

would be unduly burdensome given the reasonable turnover among staff during the three year



                                                                                                    3
       1:18-cv-01101-SEM-TSH # 59              Page 4 of 6



timeframe identified in Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order. This example

does not include the other officers, agencies, and entities identified in Magistrate Judge Schanzle-

Haskins’s June 18, 2019 Order, which are expected to be similarly problematic. The District Judge

should modify Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order to limit All Defendants

Requests 5, 21, 22, and 25 to reasonable custodians likely to have information concerning each

specific request as opposed to the vast offices, entities, and persons identified in the Order.

       Since Magistrate Judge Schanzle-Haskins’s June 18, 2019 Order, counsel for Defendants

and Plaintiff have engaged in a Rule 26(f) discovery conference to discuss the supplemental

discovery ordered by Magistrate Judge Schanzle-Haskins. The parties have set a date to exchange

plans for completing this discovery, including the identification of custodians likely to have

responsive documents and key terms for searches to identify responsive documents, and have

planned an additional Rule 26(f) conference. If the parties agree on reasonable custodians and

methods for conducting searches of documents responsive to All Defendants Requests 5, 21, 22,

and 25, Defendants will promptly withdraw this appeal. However, Defendants provide the above

argument to preserve their right to appeal Magistrate Judge Schanzle-Haskins’s June 18, 2019

Order if the parties cannot come to an agreement on reasonable terms.




                                                                                                   4
       1:18-cv-01101-SEM-TSH # 59           Page 5 of 6



       Wherefore, Defendants respectfully request this honorable Court grant their appeal and

modify the Magistrate Judge’s June 18, 2019 Order for the reasons stated herein.

                                            Respectfully submitted,

                                            John Baldwin, Rob Jeffreys (in his official capacity),
                                            J.B. Pritzker (in his official capacity), Bruce Rauner,
                                            Dr. Jeff Sim, Illinois Department of Corrections, and
                                            State of Illinois,

                                                    Defendants,

Jeremy C. Tyrrell, #6321649                 Kwame Raoul Illinois Attorney General,
Assistant Attorney General
500 South Second Street                             Attorney for Defendants,
Springfield, Illinois 62701
(217) 785-4555 Phone                        By: s/ Jeremy C. Tyrrell
(217) 524-5091 Fax                                  Jeremy C. Tyrrell
Email: jtyrrell@atg.state.il.us                     Assistant Attorney General




                                                                                                  5
       1:18-cv-01101-SEM-TSH # 59            Page 6 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

Kelli Andrews,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
       v.                                          )       No. 18-1101-SEM-TSH
                                                   )
Bruce Rauner, et al.,                              )
                                                   )
                                                   )
                        Defendants.                )

                                     CERTIFICATE OF SERVICE

I hereby certify that on July 2, 2019, the foregoing document, Appeal of Magistrate Judge’s June
18, 2019 Order, was electronically filed with the Clerk of the Court using the CM/ECF system,
which will electronically send notice to all counsel of record.


                                                s/ Jeremy C. Tyrrell
                                                Jeremy C. Tyrrell
                                                Assistant Attorney General




                                                                                               6
